People v Drame (2016 NY Slip Op 00030)





People v Drame


2016 NY Slip Op 00030


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.


16544

[*1] The People of the State of New York, 	Case 62324C/11 Respondent,
vBemory Drame, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marc I. Eida of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered March 28, 2012, convicting defendant, upon his plea of guilty, of making false statements in connection with an examination, and sentencing him to a fine of $300 or 90 days in jail, unanimously affirmed.
Since defendant waived prosecution by information, the accusatory instrument only had to satisfy the reasonable cause requirement (see People v Dumay, 23 NY3d 518, 522 [2014]). The accusatory instrument sufficiently alerted defendant to the charged crimes, specified information from which his knowledge and intent could be inferred and provided reasonable cause to
believe that he submitted a license application to the Department of Motor Vehicles containing false information (id. at 524-526).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK